Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 04 October 2019.  
Claims 1-12 are currently pending and have been examined.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 12 recite, “generat[ing] a score for one or more products”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which the score is ultimately generated (i.e. determined or calculated). An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The 




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8; and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1; and 9 recite the limitation, “a registered retailer from a retailer e-commerce platform” in lines 7-8 of claim 1; and line 5 of claim 9. It is unclear if this is the same or different “retailer” being registered by the retailer registration subsystem recited in line 4 of claim 1; and line 3 of claim 9. Moreover, it is unclear if the “retailer e-commerce platform” or if the “retailer registration subsystem” is registering the retailer. Claims 2-8; and 10-12 inherit the deficiencies noted in claims 1; and 9, respectively. 
Claims 1; and 9 recite the limitation, “the one or more collected attributes” in lines 12-13 of claim 1; and line 8 of claim 9. It is unclear if this limitation refers to the “collected attribute” recited in line 12 of claim 1; and line 7 of claim 9 or if it refers to the “one or more attributes” collected by the attributes collection subsystem recited in line 7 of claim 1; and line 4 of claim 9. Claims 2-8; and 10-12 inherit the deficiencies noted in claims 1; and 9, respectively.
Claim 1 recites, “a retailer ecommerce platform” in lines 5-6. Claim 1 further recites, “a retailer e-commerce platform” in line 8. It is unclear if these platforms are the same or different. Claims 2-8 inherit the deficiencies noted in claim 1.

Claims 1; and 9 recite the limitation "the corresponding one or more product tags" in line 16 of claim 1; and line 10 of claim 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8; and 10-12 inherit the deficiencies noted in claims 1; and 9, respectively.
Claims 1; and 9 recite the limitation, “a plurality of generated product listing pages” in line 17 of claim 1; and lines 11-12 of claim 9. It is unclear if this limitation is the same or different from the “plurality of generated product listing pages” generated in line 11 of claim 1; and line 6 of claim 9. Claims 2-8; and 10-12 inherit the deficiencies noted in claims 1; and 9, respectively.
Claims 1; and 9 recite the limitation "the registered retailer" in line 18 of claim 1; and line 12 of claim 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8; and 10-12 inherit the deficiencies noted in claims 1; and 9, respectively.
Claims 7 and 12 recite, “generat[ing] a score for one or more products”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “score”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a score, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. Claim 8, which depends from claim 7, inherit the deficiency noted. For examination purposes the Examiner will interpret a 
Claims 7 and 12 recite, “one or more products”. It is unclear if this is the same or different product recited in claims 1; and 9. It is also unclear how “one or more products” in claims 7; and 12 would further limit the single product in claims 1; and 9. Claim 8, which depends from claim 7, inherit the deficiency noted. 
Claim 8 recites, “a generated score” in line 3. It is unclear if this is the same or different generated score recited in claim 7, from which claim 8 depends. For examination purposes the Examiner will interpret the limitation to recite, “the generated score”. Appropriate corrections is required.
	
For examination purposes the Examiner will interpret claim 1 to recite:
1.	A system for generating a plurality of product listing pages in an e-commerce platform comprising:
	a retailer registration subsystem configured to register a plurality of retailer details obtained from a retailer,
	an attributes collection subsystem operatively coupled to a retailer e-commerce platform and the retailer and the retailer registration subsystem, wherein the attributes collection subsystem is configured to collect one or more attributes of one or more products, wherein the one or more products correspond to the retailer registered by the retailer registration subsystem; and
	a page generation subsystem operatively coupled to the attributes collection subsystem, wherein the page generation subsystem is configured to:

update and manage the plurality of generated product listing pages based on a requirement of the retailer.
Appropriate correction is required.

For examination purposes the Examiner will interpret claim 9 to recite:
9.	A method for generating a plurality of product listing pages, comprising:
	registering, by a retailer registration subsystem, a plurality of retailer details obtained from a retailer;
	collecting, by an attributes collection subsystem, one or more attributes of one or more products, wherein the one or more products correspond to the retailer registered by the retailer registration subsystem;
	generating, by a page generation subsystem, each of the plurality of product listing pages dynamically based on a combination of the one or more collected attributes and one or more product tags that correspond to the one or more products; and 
	updating and managing by the page generation subsystem, the plurality of generated product listing pages based on a requirement of the retailer.
Appropriate correction is required.

For examination purposes the Examiner will interpret “one or more products” in claims 7; and 12 to recite, “the one or more products”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 USC § 101
Claims 1-8 are directed to a system that recites a plurality of subsystems and does not set forth any structural components that functionally interrelate with said subsystems. The broadest reasonable interpretation of the term subsystems, in accordance to paragraph [0038] of the instant specification, renders the subsystems to be purely software. Thus, the system claim of claim 1 is deemed to be directed purely towards a software program.  A software program not embodied on computer-readable or computer-executable medium is software per se.  Software does not fall into one of the four statutory classes of processes, machines, articles of manufacture, and compositions of matter.  Claims 1-8 are therefore deemed to be directed to non-statutory subject matter where there is no indication that the proposed software is recorded on a computer-readable medium and/or capable of execution by a computer.  See MPEP 2106.01
Claims 1-8; 9-12 are rejected under 35 USC § 101
Claims 1-8; and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
register a plurality of retailer details obtained from a retailer,
	collect one or more attributes of one or more products, wherein the one or more products correspond to the retailer registered by the retailer; 
generate each of the plurality of product listing pages dynamically based on a combination of the one or more collected attributes and one or more product tags that correspond to the one or more products, and 
update and manage the plurality of generated product listing pages based on a requirement of the retailer. 
Therefore, the claim is directed to “creating product listings”, which is an abstract idea because it is a method of organizing human activity in the form of a sales activity where a seller lists a product for a buyer to purchase. 
This judicial exception is not integrated into a practical application. In particular, claim 8 recites the following additional element(s): a retailer registration subsystem; an attributes collection subsystem; a retailer ecommerce platform; and a page generation subsystem. These additional elements merely includes instructions to implement an abstract idea on a computer (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 8 is directed to an abstract idea.
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in combination merely includes instructions to implement an abstract idea on a computer. Accordingly, claim 8 is ineligible.
Dependent claims 2-8 merely further limit the abstract idea and are thereby considered to be ineligible.




	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8; and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (US 2008/0162302 A1) in view of Wu et al. (US 2015/0378975 A1).
Claim 1 –
As per claim 1, Sundaresan discloses a system for generating a plurality of product listing pages in an e-commerce platform comprising: 
a retailer registration subsystem configured to register a plurality of retailer details obtained from a retailer; (see “user table 302” and “registered user” in paragraph [0042]; Fig. 1 and 3) 
an attributes collection subsystem operatively coupled to a retailer e-commerce platform and the retailer and the retailer registration subsystem (see paragraph [0050]; Fig. 1 and 4), wherein the attributes collection subsystem is configured to collect one or more attributes 
a page generation subsystem operatively coupled to the attributes collection subsystem (see “listing creation applications 218” in paragraph [0036]; Fig. 1-2), wherein the page generation subsystem is configured to: 
generate each of the plurality of product listing pages dynamically based on a combination of the one or more collected attributes that correspond to the one or more products (see “training data 416 to suggest a category (e.g. a first category or any additional category)” in paragraph [0053]; and “categories may be from general to more specific over a number of tiers” in paragraph [0058]; and “categorical recommendation for each of the plurality of listings” in paragraph [0083]), and 
update and manage the plurality of generated product listing pages based on a requirement of the retailer.  (see “price for the relevant item as specified by a seller” in paragraph [0048]; “description field 506” in paragraph [0061]; “HTML tag” in paragraph [0089]; and “user feedback…of the category suggestion” in paragraph [0103])
Sundaresan does not explicitly disclose:
generate each of the plurality of product listing pages dynamically based on a combination of the one or more collected attributes and one or more product tags that correspond to the one or more products,	


Claim  2 –
Sundaresan in view of Wu teach the system of claim 1 as described above.  
Sundaresan further discloses a system:
wherein the plurality of retailer details comprises a plurality of product catalogue details. (see “users may upload images” in paragraph [0035]; and “description of listing” in paragraph [0088])


Claim  3 –
Sundaresan in view of Wu teach the system of claim 1 as described above.  
Sundaresan further discloses a system:
wherein the plurality of product listing pages comprises a plurality of search engine optimized pages based on a requirement of the registered retailer. (see “searching for a listing…demand data to be used to create the set of training data 416” in paragraph [0056])

Claim  4 –
Sundaresan in view of Wu teach the system of claim 1 as described above.  
Sundaresan further discloses a system:
further comprising an activity analysis subsystem operatively coupled to the page generation subsystem, wherein the activity analysis subsystem is configured to analyse a plurality of activities of one or more visitors on the plurality of generated product listing pages and associated retailer e-commerce platform. (see “demand data 414” in paragraph [0056])


Claim  5 –
Sundaresan in view of Wu teach the system of claim 4 as described above.  
Sundaresan further discloses a system:
wherein the plurality of activities comprises a number of visits of a customer on each of the plurality of product listing page, one or more products added to a cart, purchasing behaviour, Wishlist behaviour and number of products viewed. (see “buyer buying the item for sale” in paragraph [0056])

Claim  6 –
Sundaresan in view of Wu teach the system of claim 4 as described above.  
Sundaresan further discloses a system:
wherein the activity analysis subsystem is configured to generate a performance report on a predefined time interval based on a plurality of analysed activities. (see “listing statistics” in paragraph [0052]; and “a set of newly generating training data 416” in paragraph [0086])


Claim  7 –
Sundaresan in view of Wu teach the system of claim 1 as described above.  
Sundaresan further discloses a system:
further comprising a score generation subsystem operatively coupled to the activity analysis subsystem, wherein the score generation subsystem is configured to generate a score for the one or more attributes, listed on the plurality of generated product listing pages, based on a plurality of analysed activities. (“applying a classifier to the…recommending category” in paragraph [0052])
Sundaresan does not explicitly disclose: 
generating a score for the one or more products; 
However Wu teaches generating a score for one or more products (see “list of candidate values” in paragraph [0048]; and “items are categorized, they may be grouped by, similar item names” in paragraph [0051]). The motivation for making this modification to the disclosure of Sundaresan is the same as that set forth above, in the rejection of claim 1.


Claim  8 –
Sundaresan in view of Wu teach the system of claim 7 as described above.  
Sundaresan does not explicitly disclose the limitation below, however Wu further reaches a system:
wherein the score generation subsystem is configured to rearrange the one or more products on the plurality of generated product listing pages based on the generated score. (see paragraphs [0047]-[0048] of Wu)
The motivation for making this modification to the disclosure of Sundaresan is the same as that set forth above, in the rejection of claim 1.

Claims 9-12 – 
Claims 9-12 are directed to a method. Claims 9-12 recite limitations that are parallel in nature as those addressed above for claims 1, 4, and 6-7, which are directed towards a system. Claims 9-12 are therefore rejected for the same reasons as set forth above for claims 1, 4, and 6-7, respectively. 





	 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scythes et al. (US 10,002,375 B1): discloses suggesting tag identifiers for products for sale in a marketplace. The tag suggestions are determined from buyers search data.
Viswanathan (US 10,438,264 B1): discloses using AI to automatically fill or complete required attribute values needed to create a marketplace listing.
Bolivar (US 2007/0150365 A1): discloses suggesting item categories in creating an item listing. The suggested categories are determined based off of a calculated and ranked.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/Primary Examiner, Art Unit 3625